Citation Nr: 1140110	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-26 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis and rhinitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1987 to November 1991, to include service in the Southwest Asia Theater of Operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in May 2007 and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above-referenced claims.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that he currently suffers from COPD, sinusitis, rhinitis, hearing loss, and tinnitus, and that such disorders are related to his military service.  Specifically, he claims that during his service in Saudi Arabia, he was exposed to hazardous fumes from smoke and chemicals, which he asserts caused his current respiratory disorders.  The Veteran also reports that his hearing loss and tinnitus are attributable to in-service noise exposure.   

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 11154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36- 37 (2007); Libertine v. Brown, 9 Vet. App. 523- 24 (1996).

In this case, the Veteran's service personnel records confirm his service in the U.S. Marine Corps, to include service in the Southwest Asia Theater of Operations.  The claims file shows that he was awarded the Combat Action Badge, which is indicative of his combat service.  Given this, the presumption afforded the lay statements of combat Veterans under 38 U.S.C.A. § 1154 are applicable.

COPD and an Upper Respiratory Disorder

Given the Veteran's recognized service in the Southwest Asia Theater of Operations, the Board notes that the provisions of 38 C.F.R. § 3.317 are applicable to the Veteran's respiratory disorder claims.  For Veterans that have served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran's VA and private medical records document the treatment for his respiratory symptomatology.  Private medical records show that he was diagnosed with COPD and rhinitis in December 2005, and that he was diagnosed with chronic sinusitis in February 2002.  Given the nature of these disorders, however, it is unclear whether the Veteran's respiratory symptomatology may actually be attributable to a chronic multi symptom illness.  As this question is not addressed by the current medical evidence of record, and the medical evidence is negative for a medical opinion as to the etiology of the claimed disorders, the Board finds that additional development is required with respect to the Veteran's claims.

To date, the Veteran has not been afforded a VA examination to assess the etiology of his COPD and upper respiratory disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, while the Veteran's service treatment records are negative for a diagnosed respiratory disorder, his statements regarding the onset and continuity of his respiratory symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

In light of the foregoing factors, to include the inadequate medical evidence of record and the Veteran's competent lay statements as to the onset and continuity of respiratory symptomatology, the present record is sufficient to trigger a duty on the part of the VA to obtain medical opinions as to the etiology of the claimed disorders pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  Accordingly, the Veteran must be afforded an appropriate VA examination so that medical opinions can be obtained regarding whether his COPD and respiratory disorders are related to his military service.  

Bilateral Hearing Loss

In addition to the legal criteria for direct service connection explained above, presumptive service connection may be established for a chronic disease, such as sensorineural hearing loss as a disease of the central nervous system, which is first shown to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. In either case, for the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385. Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

In this regard, the Board also notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board notes that the Veteran's service treatment records and VA treatment record have been associated with the claims file.  While these records are negative for reports of any hearing loss, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss symptomatology and his assertion of a current hearing disorder must be given consideration in determining whether service connection is warranted for the claimed disorder.  

In this regard, the claims file reflects that the Veteran was afforded a VA audiology examination in June 2007.  He underwent audiometric testing, which failed to show that he had  hearing loss, as defined by 38 C.F.R. § 3.385.  However, the Veteran testified during the May 2011 Travel Board hearing that he has continued to experience an increase in hearing loss symptomatology; thus, he has claimed that his hearing loss has worsened since the June 2007 examination.  Given this, a VA examination is needed so that an examiner can determine whether the Veteran currently has hearing loss in light of the Veteran's reports of the onset and continuity of his hearing symptoms.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009)

Tinnitus

The claims file reflects that the Veteran's claim for service connection for tinnitus was denied by way of the July 2007 rating decision.  In his December 2007 Notice of Disagreement (NOD), the Veteran expressed his disagreement with the July 2007 rating decision and reported that he continued to have hearing problems.  He requested a reconsideration of his claim.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Similar to the hearing loss claim, the Veteran also asserts that his tinnitus disorder is related to military noise exposure.  Given the subjective nature of tinnitus and the possibly similar etiologies of the Veteran's hearing conditions, the Board finds that his tinnitus claim is inextricably intertwined with the claim for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board will also remand the Veteran's tinnitus claim for further development and adjudication concurrently with the claim for service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's current respiratory disorders, including, but not limited to COPD, sinusitis, and or rhinitis.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to identify all respiratory disorders found to be present.  For any and all current respiratory diagnoses made, including but not limited to COPD, sinusitis, and/or rhinitis, if found, the examiner shall provide an opinion as to the following: 

a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of diagnosed respiratory disorder was incurred in or as a result of active duty service, to include any claimed in-service exposure to smoke or chemical fumes and/or the Veteran's service in the Southwest Asia Theater of Operations.

b) To the extent that the Veteran suffers from respiratory signs or symptoms that cannot be attributed to a diagnosed ailment, the examiner shall opine whether it is at least as likely as not that such signs or symptoms represent and undiagnosed illness or chronic multi-symptom illness attributable to exposure to environment hazards as a result of the Veteran's service in the Southwest Asia Theater of Operations.

In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  The examiner must consider and reconcile any contradictory evidence regarding the above.  If the examiner concludes that an opinion cannot be offered without resort to speculation, he/she must so indicate and explain why an opinion cannot be reached.
 
2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed bilateral hearing loss and tinnitus disorders.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.  The examiner should be advised that hearing loss or tinnitus need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.  The examiner shall identify whether hearing loss and tinnitus are diagnosed on examination.  If so, the examiner shall provide an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent probability or greater) that any hearing loss and/or tinnitus was incurred in, or as a result of, the Veteran's active duty service, to include any claimed in-service noise exposure.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent reports as to a continuity of symptoms since his military service. A complete rationale for any opinion expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

3.  The RO/AMC will then readjudicate the Veteran's COPD, respiratory disorders, and hearing loss claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further review.  
  
4.  The RO/AMC shall issue a Statement of the Case to the Veteran concerning the claim of entitlement to service connection for tinnitus.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


